              Case 3:18-cv-00334-CL            Document 32           Filed 12/22/20         Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



HEIDI K.1,

                  Plaintiff,                                                        Civ. No. 3:18-cv-00334-CL

         v.                                                                         OPINION & ORDER

COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_______________________________________
CLARKE, Magistrate Judge:

         This case comes before the Court on Plaintiff’s Motion for Attorney Fees. ECF No. 30.

All parties have consented to magistrate judge jurisdiction in this case. ECF No. 3. Plaintiff’s

Motion indicates that the Commissioner does not oppose an award of fees in the requested amount.

The Court has reviewed the record and the motion is GRANTED.

                                             LEGAL STANDARD

         Upon entering judgment in favor of a Social Security claimant who was represented by an

attorney, a court “may determine and allow as part of its judgment a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the claimant

is entitled by reason of such judgment[.]” 42 U.S.C. § 406(b)(1)(A). Section 406(b) expressly

requires any attorney’s fee awarded under that section to be payable “out of, and not in addition

to, the amount of such past due benefits.” Id.



1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case.


Page 1 – OPINION & ORDER
             Case 3:18-cv-00334-CL        Document 32       Filed 12/22/20     Page 2 of 4




           In Gisbrecht v. Barnhart, 535 U.S. 789 (2002), the Supreme Court clarified that § 406

“does not displace contingent-fee agreements as the primary means by which fees are set for

successfully representing Social Security benefits claimants in court.” Id. at 807. Courts must

approve § 406(b) fee determinations by, first, determining whether a fee agreement has been

executed and then testing it for reasonableness. Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir.

2009) (en banc) (citing Gisbrecht, 535 U.S. at 808). “Agreements are unenforceable to the extent

that they provide for fees exceeding 25 percent of the past-due benefits.” Gisbrecht, 535 U.S. at

807. Even within the 25 percent boundary, however, “the attorney for the successful claimant

must show that the fee sought is reasonable for the services rendered.” Id.

                                            DISCUSSION

           Plaintiff in this case sought review of the decision of the Commissioner of Social Security

denying benefits. On September 12, 2019, this Court reversed and remanded the decision of the

ALJ for further proceedings. ECF Nos. 24, 25. On December 2, 2019, the Court granted Plaintiff’s

application for fees pursuant to the Equal Access to Justice Act (“EAJA”) and awarded $7,439.04

in attorney fees. ECF No. 29.

           Plaintiff’s motion represents that Plaintiff was awarded $122,273 in past-due benefits on

remand. Pl. Mot. Ex. 1, at 5. Plaintiff seeks an award of $30,568.25 pursuant to 42 U.S.C. § 406(b),

which Plaintiff’s counsel represents amounts to 25% of the past-due benefits award. Pl. Mot. 2.

Less the amount of the previously awarded EAJA fees, Plaintiff seeks a total award of $23,129.21.

Id.

      I.      Contingency Fee Agreement

           Under Gisbrecht, the Court’s first duty when considering whether to approve a contingency

fee agreement is to determine whether it is within the statutory 25% cap. Gisbrecht, 535 U.S. at




Page 2 – OPINION & ORDER
           Case 3:18-cv-00334-CL        Document 32       Filed 12/22/20     Page 3 of 4




807-08. The fee agreement between Plaintiff and Plaintiff’s counsel contemplated a contingency

fee award of up to 25%. ECF No. 26-2. The requested attorney fee sum does not exceed 25% of

that amount.

   II.      Reasonableness

         Next, the Court must determine whether application of the fee agreement yields reasonable

results under the circumstances. Gisbrecht, 535 U.S. at 807-08. In making this determination, the

Court must recognize the “primacy of lawful attorney-client fee agreements.”             Id. at 793.

However, although a contingency agreement should be given significant weight in fixing a fee, the

Court can depart from it if it produces unreasonable results. Id. at 808. The burden rests with

Plaintiff’s counsel to establish the requested fee’s reasonableness. Id. at 807.

         The Ninth Circuit has established four factors to guide the Court’s inquiry into the

reasonableness of a requested fee: (1) the character of the representation; (2) the results achieved;

(3) any delay attributable to the attorney in seeking the fee; and (4) whether the benefits obtained

were “not in proportion to the time spent on the case” and raise the possibility that the attorney

would receive an unwarranted windfall. Crawford, 586 F.3d at 1151-53.

         In this case, all four factors weigh in favor of granting Plaintiff’s motion. Counsel ably

represented Plaintiff and achieved a favorable result—remand and an eventual award of benefits—

in a reasonably expeditious manner. The Court has reviewed the hours expended by Plaintiff’s

counsel in this case, ECF No. 26-1, which yield an effective hourly rate of $828.41. This rate is

not disproportionate and the Court finds no cause to reduce the requested fees.

                                         CONCLUSION

         For the reasons set forth above, the Plaintiff’s motion for an award of attorney fees, ECF

No. 30, is GRANTED. Plaintiff’s counsel is awarded fees under 42 U.S.C. § 406(b) in the amount




Page 3 – OPINION & ORDER
          Case 3:18-cv-00334-CL         Document 32       Filed 12/22/20   Page 4 of 4




of $30,568.25. Previously, the Court awarded Plaintiff’s attorney fees in the amount of $7,439.04

under the EAJA. When issuing the check for payment to Plaintiff’s attorney, the Commissioner

is directed to subtract the amount awarded under the EAJA and send Plaintiff’s attorney the

balance of $23,129.21, less any applicable processing or user fees prescribed by statute. Payment

of this award should be made via check payable and mailed to Plaintiff’s attorney Bruce Brewer

at PO Box 421, West Linn, OR 97068. Any amount withheld after all administrative and court

attorney fees are paid should be released to Plaintiff.

                                         22
       It is so ORDERED and DATED this ___________ day of December 2020.




                                               MARK CLARKE
                                               United States Magistrate Judge




Page 4 – OPINION & ORDER
